DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 3, 7 and 14 are objected to because of the following informalities:
Regarding claim 3: the term “Detecting” should not be capitalized as generally only the first word of a claim is to be capitalized. And “to parallel circuit” should read ‘to a parallel circuit’.
Regarding claim 7: the phrase “in turn the speed” would read better and provide further clarity if written as ‘in turn control the speed’.
Regarding claim 14: the recitation “its first fold line” should read ‘the first fold line’ since it is referring to the first fold line recited in claim 13.
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 


Claims 1-16 are rejected is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. Any claims not directly addressed are only rejected under 35 U.S.C. 112(a) for being dependent on a rejected base claim. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1: the claim recites “slowing down motors identifying the sheet” in line 5. The specification fails to describe, or provide any direction through working examples, motors that are capable of identifying anything, and because the function of a motor is not to identify things the skilled artisan would not predict a motor capable of identifying a sheet and, for at least these reasons, would not be able to make and use the invention without performing undue experimentation. Therefore, the subject matter of said limitation has not been enabled.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
There is no antecedent basis in the claim for the following limitations:
“the step of resetting” and “both the motors” (clm. 4)
“the step of stopping” and “its first fold line” (clm. 5)
“the valves actuating the motors” (clm. 6)
“the step of selectively opening” (clm. 8)
“the steps of using a third or fourth sensor” (clm. 9)
“the respective moving roller” (clm. 12)
“the step of stopping” and “its first fold line” (clm. 13)
Regarding claim 1: the claim recites a “rollformer” having “sensors”, “motors”, and “rollers”. Should applicant’s intention be to rely on any structural part of a device per se, in support of patentability, then a step of providing/utilizing such device and its components must be included in the method claim. Thus, it is unclear if applicant intends to rely on the structure of the rollformer for patentability.
It is unclear if “a metal sheet” in line 3 is the same or additional to the “sheet” of line 1.
Regarding claim 2: it is unclear if the “sensor” in line 2 is one of or additional to the “sensors” of claim 1.
It is unclear if the “metal sheet” in line 2 is the same as or additional to the metal sheet of claim 1.
Regarding claim 3: it is unclear if the “metal sheet” in line 2 and the “motor” in line 5 is the same as or additional to the metal sheet of claim 2 and the motors of claim 1.
Regarding claim 4: it is unclear if the “oil flow” in line 2 is referring to the single line flow or the dual flow of claim 3.
It is unclear if “the two sets of rollers” in line 3 are part of or additional to the plurality of rollers of claim 1.

It is unclear if the “parallel circuit” in line 4 is the same as or additional to the parallel circuit of claim 3.
Regarding claims 6 and 15: the recitation of “the valves actuating the motors from a series circuit to parallel oil flow” renders the claim indefinite, because it is unclear what is meant by “parallel oil flow”. The claims appear to be comparing a series circuit to parallel oil flow, which is like comparing apples to oranges. However, one could properly compare the series circuit to a parallel circuit, or the oil flow of the series circuit to oil flow of the parallel circuit.
Regarding claim 7: it is unclear if the “oil flow” in line 1 is referring to the oil flow through the valves or the parallel oil flow of claim 6.
Regarding claim 8: it is unclear if the “at least one motor” is one of or additional to the motors of claim 1.
Regarding claim 9: the claim recites “using a third or fourth sensor”. It is unclear if the third or fourth sensor are part of or additional to the sensors of claim 1. Further, in the scenario where the fourth sensor is being used, it becomes unclear if the third sensor is even required in the claim. In other words, it is unclear if it is required that there be four sensors or if applicant is intending to claim a third sensor of two alternative/different types.
It is unclear if the “notch” in line 2 is one of or additional to “the at least one indicator” of claim 1.
Regarding claim 10: it is unclear which of the “third or fourth sensor” the term “it” is referring to.
It is unclear if the “motor” in line 3 is one of or additional to the motors of claim 1.
Regarding claim 11: it is unclear if the “at least one sensor” is one of or additional to the sensors of claim 1.
It is unclear if the “motor”, the “respective set of roller motor”, and the “rollers” are additional to the motors and rollers of claim 1.
Regarding claim 12: it is unclear which of the preformed notches of claim 10 the “preformed notch” is referring to, and which of the motors of claim 1 the “motor” refers to.
It is unclear if the “respective moving roller” in line 3 is one of or additional to the rollers of claim 1.
Regarding claim 16: it is unclear if “the oil flow” is referring to the oil flow through valves or the parallel oil flow of claim 15.
It is unclear if the “folding” is additional to the steps of folding in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lipari (US 5,970,769 A), in view of Suzuki (JP H09-295083 A).
Regarding claim 1: Lipari discloses a method for aligning a sheet (see figs. 7-8, col. 7, lns. 53-55 and col. 8, lns. 19-25) comprising:
arranging a sensor (82, fig. 7) to detect and track a position of the sheet (metal sheet stock 46) on a roll-former (col. 7, lns. 53-55);
detecting a metal sheet (46) using said sensor (col. 7, lns. 53-55);
at least one indicator on said sheet (notches 36 and slits 38, fig. 5 and col. 6, lns. 3-4);
a control system (98, fig. 9) that monitors the position and speed of the sheet (col. 8, lns. 1-3);
folding the sheet (via bending head 89, fig. 7) (also see col. 8, lns. 19-21);
driving a plurality of rollers (48) via said motors (col. 6, lns. 49-52);
folding the sheet at least one additional time (see fig. 5, the sheet is folded at each location of the notches 36 via the bending head 89 in fig. 7; also see col. 5, lns. 56-58 and col. 8, lns. 19-21).
Lipari is silent regarding a plurality of sensors, and the steps of detecting the indicators on the sheet, slowing down the motors, and selectively stopping the rollers. Thus, the problem the applicant is attempting to solve is understood to be a method of more accurately aligning a sheet relative to a device for folding the sheet.
Suzuki is pertinent to the problem the applicant is attempting to solve and teaches a method of aligning a sheet (see ¶ [0020]) comprising detecting the sheet (11), using sensors (5, 6), by detecting indicators (marks 11A) on the sheet, slowing down a motor (7) driving the rollers (8, 9) in response to the detection of the indicators, and selectively stopping the motor thereby accurately completing the feed/alignment of the sheet relative to the press (3).

Regarding claim 2, which depends on claim 1: the modification of Lipari in view of Suzuki set forth in claim 1 above teaches the step of detecting the metal sheet comprises detecting using a sensor a first entry of a metal sheet into a folder (see fig. 1 of Suzuki, when first mark sensor 5 senses the leading mark 11A the sheet has already entered into the press 3, i.e., first entry) which will signal a programmed controller (2) to trigger at least one motor (7) to slow down a speed of all the rollers (8, 9) (¶ [0012] of Suzuki).
Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lipari, in view of Suzuki, and further in view of Thiry et al. (US 7,426,884 B2), hereinafter ‘Thiry’.
Regarding claim 3, which depends on claim 1: the modification of Lipari in view of Suzuki set forth in claim 1 above detecting a metal sheet (46, figs. 7, 8 of Lipari) using a second sensor (second mark sensor 6, fig. 1 of Suzuki), but is silent regarding sending a signal to the controller to activate a switching of a hydraulic oil flow powering the motors from an initial series circuit of single line flow to parallel circuit of dual oil flow powering a motor.
However, Thiry teaches a hydraulic circuit arrangement comprising a series circuit having motors (10), a parallel circuit having a motor (cylinder 14), and sending a signal, via a sensor (col. 2, lns. 60-63 and col. 4, lns. 48-50), to a controller (load sensing system LS) programmed to activate a proportional slide valve (18) located between the series and parallel 
Thus, switching of flow between a series circuit and a parallel circuit by sending a signal to a controller is a known technique in the hydraulic circuit art to obtain the predictable result of controlling the flow powering motors. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lipari’s hydraulic system to include series and parallel circuits and a sensor for sending a signal to Lipari’s controller to switch between flow through the series circuit to flow through the parallel circuit, as taught by Thiry, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 6, which depends on claims 1: Lipari discloses a controller (col. 8, lns. 54-58), but is silent regarding the controller being programmed to control an opening and closing of a plurality of valves which in turn control an amount of oil flow through the valves actuating the motors from a series circuit to parallel oil flow.
However, Thiry teaches a hydraulic circuit arrangement comprising a series circuit having motors (10), a parallel circuit having a motor (cylinder 14), and a controller (load sensing system LS) programmed to control opening and closing of a proportional slide valve (18) located between the series and parallel circuits in order to control the flow through the circuits (col. 2, ln. 60 – col. 3, ln. 9). Thiry further teaches that the proportional valve controls the velocity of the motors independently (col. 1, lns. 33-38). 

Regarding claim 7, which depends on claim 6: the modification of Lipari in view of Thiry set forth in claim 6 above teaches oil flow is configured to control the actuation of the motors (col. 1, lns. 33-38 of Thiry) which in turn controls the speed of the rollers (48, fig. 8 of Lipari) moving the sheet (46).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lipari, in view of Suzuki, and further in view of Borwig et al. (US 8,225,636 B2), hereinafter ‘Borwig’.
Regarding claim 5, which depends on claim 1: the modification of Lipari in view of Suzuki set forth in claim 1 above teaches the step of folding the sheet comprises the step of stopping the metal sheet (¶ [0020] of Suzuki) along its first fold line (see annotated fig. 5 of Lipari below).

    PNG
    media_image1.png
    215
    395
    media_image1.png
    Greyscale

Annotated Figure 5 of Lipari



However, Borwig teaches a roll-former (16, fig. 1A, 1B) comprising a folder (20) having a folding line (corresponding to the axis of hinge 60 as view in fig. 3) and a first fold line (corresponding to the bend in the sheet that forms the lock tab 106, in fig. 2) of the sheet (62) is seated on top of the folding line of the folder (see fig. 2). Examiner notes that the folder (20) of Borwig and the bending head (89) of Lipari are similar devices used for the same purpose of forming a bend in a sheet.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the bending head of Lipari with the folder of Borwig, since the substitution results in the predictable use of a known type of device for forming bends in sheet metal (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lipari, in view of Suzuki, and further in view of Blass (WO 87/01977 A1).
Regarding claim 8, which depends on claim 1: Lipari discloses that the motors can be hydraulic motors (col. 6, lns. 49-52), but the modification of Lipari in view of Suzuki set forth in claim 1 above is silent regarding a step of selectively opening and closing at least one valve to activate at least one motor.
However, Blass teaches a roll-former comprising hydraulic motors (16) connected to a hydraulic circuit (50) having a valve (51) that can selectively be opened or closed to activate the motors.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lipari, in view of Suzuki and Thiry, and further in view of Akami et al. (US 7,412,863 B2), hereinafter ‘Akami’.
Regarding claim 9, which depends on claim 3: the modification of Lipari in view of Suzuki and Thiry set forth in claims 1 and 3 above is silent regarding using a third or fourth sensor which are positioned on the folder to detect a notch on respective sides of the metal sheet.
However, Akami teaches a method of aligning a metal sheet in a folder (11, fig. 3) using a sensor (10D, 12) positioned on the folder to detect positioning marks (M1, M2, fig. 4) on respective sides of the sheet (W) for aligning the sheet with the punch (P) and die (D) of the folder (see fig. 4).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lipari to include a sensor positioned on the folder for detecting the notches on respective sides of the metal sheet, thereby providing Lipari with additional alignment means for detecting alignment, as taught by Akami.
Allowable Subject Matter
Claims 4 and 10-16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

the prior art as exemplified by Lipari (US 5,970,769 A), Suzuki (JP H09-295083 A), Borwig et al. (US 8,225,636 B2), Blass (WO 87/01977 A1), Braitinger et al. (EP 0132819 A1), Thiry et al. (US 7,426,884 B2), Wythe (US 3,115,999 A), and Duell et al. (US 2016-0068092 A1), fails to disclose or render obvious in combination the subject matter of claim 4 and the following limitation of claim 10, in combination with the limitations of the claims from which they depend. NOTE: claims 11-16 are only indicated as allowable subject matter based on their dependency to claim 10.
“said third or fourth sensor is configured to…signal the controller to immediately stop a respective motor sensor to motor” (clm. 10)
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wythe (US 3,115,999 A): at least figs. 1 and 3, and col. 5, lns. 29-37, are pertinent to at least claims 3 and 6
Duell et al. (US 2016/0068092 A1): at least figs. 6-9 and ¶ [0037] are pertinent to at least claims 3 and 6
Braitinger et al. (EP 0132819 A1): at least the Abstract and fig. 1 are pertinent to at least claims 3, 4 and 6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725   

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725